Citation Nr: 1755909	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-34 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right knee disability, claimed as right knee meniscus tear residuals post-surgical repair.

2. Entitlement to an increased disability rating for service-connected lumbosacral spinal facet orthropathy and degenerative changes, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2007 to December 2007, and from February 2009 to February 2010. The Veteran was also a member of the National Guard from May 2007 to September 2011, with periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The September 2012 rating decision denied service connection for right knee disability, claimed as right knee meniscus tear residuals post-surgical repair, and evaluated the Veteran's lumbosacral spinal facet arthropathy and degenerative changes at 20 percent disabling effective July 22, 2012.

In November 2015, the Veteran testified at a video conference hearing at the RO in St. Paul, Minnesota, before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC. A transcript of the hearing is associated with the claim. 

This matter was remanded by the Board in February 2016. Concerning the issue of entitlement to service connection for a right knee disability, the Board finds that there has been substantial compliance with its remand directives, and the matter is now properly before the Board. Stegall v. West, 11 Vet. App. 268 (1998). As will be discussed below, regarding the Veteran's claim for an increased rating for his lumbosacral spinal facet orthropathy and degenerative changes, the Board finds that an additional remand is necessary. 

The issue of entitlement to an increased disability rating for service-connected lumbosacral spinal facet orthropathy and degenerative changes, currently rated as 20 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran has a right knee disability, claimed as right knee meniscus tear residuals post-surgical repair, that had its onset in service or is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for the grant of service connection for a right knee disability, claimed as right knee meniscus tear residuals post-surgical repair, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The term "active military service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a) (2017). Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty. See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether the requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that he injured his right knee during inactive duty for training. At the November 2015 hearing, the Veteran stated that he was playing basketball as part of his inactive duty for training in March 2011, when he went to move towards the hoop he heard a pop in his knee. However, the Veteran contends that he was told he should not go see a doctor until he was "approved by battalion," to ensure that all of his paperwork was in so that the cost of the exam would be covered. He also contends that he was told to see the doctor at the Rosemount Armory, but that she was unable to see soldiers that day because she was not on active duty for training. The Veteran explained that in September he was finally given the okay to see a doctor about his knee, and that he made an appointment and was able to be seen in October 2011 at the Minneapolis VA medical center. 


After a review of the medical evidence of record, the Board finds the existence of a current diagnosis of a right knee lateral meniscus tear status post arthroscopic repair.  See September 2012 VA examination. Therefore, the Board finds that the first prong of service connection, the existence of a present disability, is satisfied. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Turning to the second prong of service connection, an in-service incurrence, the Board notes that the Veteran's service treatment records and VA treatment records do not timely document the knee injury. As noted by the September 2012 VA examiner, "No LOD for this injury reported to have occurred during National Guard PT. Veteran states his unit will not provide LOD. It is unclear to this examiner why LOD is not provided if the injury was clear and obvious." However, the Board notes that a September 2011 examination in service includes a notation that the Veteran suffered a right knee injury during a drill basketball game in April 2011. The record includes a sworn buddy statement from K. R., which states that in March 2011, he witnessed the basketball game the Veteran played in, and that he remembers the Veteran telling him that he hurt his knee and limping later in the day. Additional buddy statements from S. P. and R. L. S. assert that such injury occurred in service.

The Board notes that the Veteran is viewed as a reliable historian as to his service and his report of his activities in furtherance of his perceived disability. See Jandreau, 492 F.3d at 1377. Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concedes the in-service event or injury, and finds that the Veteran has satisfied the second prong of service connection. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303; Shedden , 381 F.3d at 1163.

With two of the three criteria for service connection satisfied, the instant claim turns on whether there is a nexus between the Veteran's current disability and the injury or event that occurred in service. See 38 U.S.C.A. § 5107 (a); Shedden , 381 F.3d at 1163. Having reviewed the record, the Board finds that the competent and probative evidence of record is against finding a nexus between the Veteran's current right knee disability and his military service.

The Board notes that the September 2012 VA examiner concluded that an opinion as to etiology of the Veteran's right knee disability cannot be provided without resort to speculation. The examiner explained that while it is possible that the Veteran injured his knee while in service in March 2011, it is possible that the injury caused the complex meniscus tear found on the MRI in October 2011, it is also possible that he reinjured or separately injured his knee.

The Veteran was provided an additional VA examination in May 2015. The examiner opined that the Veteran's right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that the Veteran's right knee meniscus tear was not caused or aggravated by service, noting that there is no right knee care proximal to injury. The examiner pointed out that there is an LOD that was received April 2014, but that such LOD regarded events from March 2011 while playing basketball. Moreover, the VA examiner pointed out that the Veteran sought care for his left ankle in March 2011 and sought treatment for various reasons throughout 2011, to include a visit to the VA Medical Center ER after being assaulted by 6 men in August 2011. However, the Veteran did not seek care for a right knee injury contemporaneous to his right knee injury.

Upon remand, the Veteran was afforded an additional VA examination in June 216, with a complete consideration of his testimony and contentions. The examiner noted a review of the Veteran's claims file and assertions, and concluded that the Veteran's right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner provided thorough rationale supported by facts and medical knowledge, in support of his opinion. The examiner explained that the medical evidence from October 2011 indicates a meniscus tear of the right knee, and that "[t]he answer to the question as to whether the Veteran injured his right knee resulting in a torn meniscus during his ADT or later is found in the injury itself as described on MRI obtained on 10/19/2011." The examiner concluded that the injury found in October 2011 is consistent with a recent, acute injury to the meniscus. "If the Veteran had torn his meniscus back in March, the marrow contusions and tendon edema would have resolved and would not have been evident on the 10/19 MRI."

The examiner further explained the following:
"This acuity scenario is confirmed by the medical evidence of record. The Veteran was finally seen for his LOD exam on 09/16/2011 where his right knee was stable and not tender to palpation and no diagnosis was rendered. Nineteen days later he is seen by Dr. A. with complaint of worsening knee pain. And finally, the Veteran is seen in ortho on 10/28/2011 where the knee is noted to be tender along the lateral posterior joint line, has minimal effusion, audible clicking and a +McMurray's test: all findings consistent with acute meniscus injury. Clearly there has been an acute change in the clinical presentation of this Veteran's knee from 09/16 and the MRI of 10/19, confirmed by the clinical exam of 10/28/2011."

Therefore, the examiner concluded that although the record is sufficient to establish that the Veteran more likely than not hurt his right knee in March, the record also indicates that the Veteran's March injury resolved without residual, as explained by the Veteran's persistent silence of the medical record as it concerns his right knee until the marked increase in pain in October 2011. The examiner noted that "[a]n acutely torn medial meniscus is quite painful in the vast majority of those who have suffered one." Therefore, he found that the fact that the Veteran had had a number of contacts with the VA from April to August of 2011 and not once mentioned his right knee indicates that "it is highly that the Veteran's acute injury in March had resolved and that he was later able to resume physical activities to such a degree that he tore his meniscus, bruising the bone of the tibia and femur and straining the popliteus tendon in the process sometime in the last half of September or first half of October 2011."

The Board finds that the June 2016 VA examiner's opinion to be adequately supported by an explanation that contains the facts and thorough medical knowledge. Thus, the June 2016 VA examiner's opinion is entitled to probative weight as the examiner reviewed the history and provided an opinion supported by a rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (referring to the need for medical opinions to be supported by sufficient facts and data); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). VA may consider only independent medical evidence to support its findings and is not permitted to decide a claim based upon its own unsubstantiated medical conclusions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). While VA is not compelled to accept a medical opinion, VA must point to a medical basis other than its own unsubstantiated opinion to support a decision based on a conclusion contrary to that the medical examiner. Id. In the present case, the Board can identify no basis in the record for finding that the examiner's opinion does not represent sound medical reasoning and accurate consideration of the record evidence. The Board thus concludes that a preponderance of the evidence establishes that the Veteran's current right knee disability is not related to or the result of his service.

While competent to report his experiences in service and his past and current symptoms, the Veteran has presented no probative clinical evidence of a nexus between his current right knee disability and his injury in service. As a layperson, the Veteran is not competent to associate his currently diagnosed disability to the injury in service. Such opinion requires specific medical training. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his disability and his military service to be of no probative value. See Layno, 6 Vet. App. at 469-70 (1994); Jones, 7 Vet. App. at 137 (1994); see also 38 C.F.R. Â§ 3.159 (a)(1) (2015).

Because a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability, claimed as right knee meniscus tear residuals post-surgical repair, is denied.


REMAND

The Veteran is in receipt of a 20 percent disability rating, effective July 22, 2012, for service-connected lumbosacral spinal facet orthropathy and degenerative changes. The Veteran contends that his back disability warrants an increased rating.

As noted in the Introduction, the Board remanded this matter in February 2016. The Board directed the RO to schedule the Veteran for a VA examination. Accordingly, the Veteran underwent a VA examination in June 2016. 

However, since the Board's previous remand, the Court has decided Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). The Court in Correia held that VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. 

In this case, the Veteran asserts that he experiences back pain with numbness in his legs and toes at all times, to include when standing, sitting, laying, or doing any slight bends or tasks. The Board notes that the last VA examination tested range of motion on active and weightbearing, but that such examination is not in compliance with Correia because range of motion measurements were not conducted on passive motion and with nonweight-bearing.

Therefore, given the Veteran's assertions and after a review of the last VA examination report, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.



Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records associated with his back and right knee disabilities, to include pain clinic and MRI reports.

For those records that are considered private medical records, contact the Veteran and request that he submit or authorize for release such records. Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

Ensure that all outstanding records are associated with the file.

2. Following completion of the first directive, schedule the Veteran for a VA examination of his lumbosacral spinal facet orthropathy and degenerative changes. The updated claims file and this remand must be made available to and reviewed by the examiner. The examiner must note that the claims file and this remand have been reviewed. 

The exam is to clarify the severity of the Veteran's back disability, to include any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the thoracolumbar spine, as well as any unfavorable ankylosis of the entire spine. 

All indicated tests should be accomplished (to include x-rays, EMG/NCS, etc.), and all clinical findings reported in detail. The examiner is to specifically report as to any anklysosis and any periods of incapacitation, to include the lengths of such periods. 

Tests of range of motion must be performed to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use must be described. To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability must be assessed in terms of additional degrees of limitation of motion. If this is not feasible, the examiner must so state and explain why. The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups. The examiner must provide findings as to whether the Veteran's degenerative disc disease of the lumbosacral spine has resulted in any physician prescribed bed rest, and if so, the number of days of such physician prescribed bed rest and must include an explanation as to how the examiner arrived at such findings. 

In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the lumbar spine disability. All neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of paralysis caused by the service-connected disability stated. The examiner is specifically directed to the Veteran's November 2015 video hearing testimony (discussing back pain with numbness in legs and feet).

The examiner must provide a description of the functional limitations resulting from his service-connected back disability and associated disabilities of his bilateral lower extremities, to include a description of the Veteran's symptoms and the impact, if any, on his social and occupational functioning. All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3. Ensure that the examination report is adequate. If a report is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


